Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/27/21 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
The Applicant argues that system of Lurie fails to stimulate during both and inspiration phase and an expiration phase of breathing.  The Examiner respectfully disagrees.  The claims only requires administering during both an inspiration phase and an expiration phase.  It is noted that the claim does not require timed stimulation during each inspiration and each expiration phase, just that it provides stimulation during an inspiration and expiration phase.  It is noted that Lurie claims that it provides stimulation between 5 and 30 times per minute for 0.25-5 seconds each.  Stimulation can occur twice per breath as disclosed in Col. 6, ll. 18-32.  Lurie further discloses that the system can provide stimulation up to 100 times per minute (e.g. Col. 6, ll. 33-38).  It is noted that it is common knowledge in the art that the average resting respiratory rate is 12 to 20 breaths per minute.  Since Lurie discloses stimulating at up to 100 times per minute and the average person takes 12 to 20 breaths per minute, Lurie can stimulate up to 8 times per breath. Thereby stimulating during at least one inspiration and expiration phase while the stimulation is happening. Therefore, Lurie discloses timing that stimulates during at least one expiration and inhalation phase.   It is further noted that Lurie discloses stimulating at the same location, using the same parameters as the 
The Applicant further argues that Lurie on teaches stimulation of the phrenic nerve during inhalation.  The Examiner respectfully disagrees and directs the Applicant to column 6 of the reference where it describes stimulating the phrenic nerve twice per breath and up to 100 times per minute.  As previously noted, it is common knowledge in the art that the average resting respiration rate is 12-20 breaths per minute.  If Lurie only taught to stimulate during inspiration the stimulation rate would be 12-20 times per minute.  Since Lurie clearly discloses stimulation greater than that, the Applicant’s arguments are moot.
Regarding the 103 rejections, the Applicant further argues that none of references cure the deficiencies of Lurie and therefore the rejections are invalid.  The Examiner respectfully disagrees for the reasons as stated above.  Since there are no deficiencies in the Lurie reference, the 103 rejections are valid and stand.
The Applicant’s amendment to claim 124 has corrected the 112 issue and therefore the 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 43, 50, 68, 81 and 124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie et al. (U.S. Pat. 6,463,327 hereinafter “Lurie”).
Regarding claim 1, Lurie discloses a method of improving, and/or regulating, and/or restoring respiration in a subject with a respiratory deficiency (e.g. Col. 1, ll. 18-29), said method comprising: neuromodulating the cervical spinal cord of said subject by administering transcutaneous or epidural stimulation to the cervical spinal cord or a region thereof at a frequency and intensity sufficient to regulate and/or to restore respiration by activating a respiratory drive of said subject (e.g. Abstract; Col. 5, ll. 17-27; Col. 6, ll. 3-32); and/or neuromodulating the cervical spinal cord of said subject with a magnetic stimulator at a frequency and intensity sufficient to regulate and/or to restore respiration (e.g. Col. 4, ll. 57-63).
Regarding claim 2, Lurie further discloses wherein said method comprises administering transcutaneous stimulation to the cervical spinal cord or a region thereof (e.g. Col. 6, ll. 3-32).
Regarding claim 3, Lurie further discloses wherein: said transcutaneous stimulation is at a frequency of at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at 
Regarding claim 5, Lurie further discloses wherein: said transcutaneous stimulation is at a frequency ranging from about 20 Hz or about 30 Hz to about 90 Hz or to about 100 Hz, to initiate respiration when no respiration pattern is present; or said transcutaneous stimulation is at a frequency ranging from about 5 Hz or about 10 Hz up to about 90 Hz or about 100 Hz, when a respiration pattern is present (e.g. Col. 6, ll. 12-17).
Regarding claim 43, Lurie further discloses wherein said method comprises administering magnetic neural stimulation to the cervical spinal cord or a region thereof (e.g. Col. 13, ll. 47-54).
Regarding claim 68, Lurie further discloses wherein: said respiratory deficiency is due to a neurodegenerative disorder; or said respiratory deficiency is due to an ischemic brain injury; or said subject is at risk for sudden infant death syndrome (SIDS); or said subject is in intensive care unit patient with decreased respiratory drive; or said respiratory deficiency is acute respiratory distress syndrome (ARDS), or acute respiratory failure; or said respiratory deficiency is due to alcohol intoxication and/or a drug overdose; or said respiratory deficiency is due to a drug overdose (e.g. Col. 1, ll. 30-45; “for uses on patients with decreased respiratory drive”).
Regarding claim 81, Lurie further discloses a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in the cervical region of a subject according to claim 1 (e.g. 422).
Regarding claim 124, Lurie further discloses that it provides the same stimulation to the same location at the same parameters and therefore, necessarily provides for the same stimulation result of having no tonic respiratory muscle contraction during the neuromodulation (e.g. Abstract; Col. 4, ll. 57-63; Col. 5, ll. 17-27; Col. 6, ll. 3-32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9, 54, 59 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (U.S. Pat. 6,463,327 hereinafter “Lurie”).
Regarding claims 9, 54 and 59, Lurie stimulates with the same frequency, amplitude and orientation but fails to explicitly state that the system restores a respiration rate of 60-90%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by system, to increase a respiration rate to 60-90% of normal tidal volume since it was known in the art that that the frequency, amplitude and orientation as disclosed in Lurie is used to increase the respiration rate of the patient.
Regarding claim 63-65, Lurie discloses the claimed invention but does not disclose expressly whether the loss of respiratory use is from spinal cord injuries that are treated by the system are either motor complete or motor incomplete.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Lurie for use with motor complete and motor incomplete spinal cord injuries, because Applicant has not disclosed that that treatment for the various injuries provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with system as taught by Lurie, because it provides treatment for all spinal cord injuries and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Lurie.
Therefore, it would have been an obvious matter of design choice to modify Lurie to obtain the invention as specified in the claim(s).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Edgerton et al. (U.S. Pub. 2016/0121109 hereinafter “Edgerton”).
Regarding claim 10, Lurie discloses the claimed invention as disclosed in detail above except for disclosing that the transcutaneous signal is superimposed on a high frequency carrier signal.  However, Edgerton teaches that it is known to provide a a high frequency carrier signal as set forth in Paragraph 90 to provide a more comfortable and relatively painless treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lurie, with the high frequency carrier signal as taught by Edgerton, since such a modification would provide the predictable results enhancing stimulation therapy by providing a more comfortable and relatively painless treatment.
Claims 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Honour (U.S. Pub. 2011/0230702).
Regarding claim 47 and 50, Lurie discloses the claimed invention including using magnetic stimulation but fails to explicitly disclose the parameters used in the stimulation. However, Honour discloses the specific stimulation parameters as set forth in paragraphs 40 and 54 to provide stimulation to the cervical spine to help aid in respiratory restoration. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lurie, with the magnetic stimulation parameters as taught by Honour, since such a modification would .
Claims 86, 87, 94, 120-121 and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Shuros et al. (U.S. Pub. 2010/0228310 hereinafter “Shuros”).
Regarding claims 86, 87, 94, 120-121 and 125, Lurie discloses the claimed invention as disclosed in detail above except for the use of a sensor that automatically controls the stimulation.  However, Shuros teaches that it is known to use chest wall movement sensors as set forth in Paragraphs 25, 59 and 63 to provide a closed loop stimulation system that improves respiration based on the sensed chest wall movement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lurie, with a chest wall sensor system as taught by Shuros, since such a modification would provide the predictable results of automatically controlling stimulation based on the sensed chest wall movement.
Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Liu et al. (U.S. Pub. 2017/0246450 hereinafter “Liu”).
Regarding claim 77, Lurie discloses the claimed invention as disclosed in detail above except for further administering at least one monoaminergic agonist.  However, Liu teaches that it is known to provide a monoaminergic agonist along with electrical stimulation as set forth in Paragraphs 108-111 to provide enhanced stimulation.  It would have been obvious to one having ordinary skill in the art at the time the invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cleveland Clinic -https://my.clevelandclinic.org/health/articles/10881-vital-signs (pdf attached) – stating that a person's respiratory rate is the number of breaths you take per minute. The normal respiration rate for an adult at rest is 12 to 20 breaths per minute.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REX R HOLMES/Primary Examiner, Art Unit 3792